           Case 2:19-cv-01059-RAJ-JRC Document 82 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
11                                       AT SEATTLE

12
        STATE OF WASHINGTON, et al.,
13                                                           CASE NO. 19-1059-RAJ-JRC
                                 Plaintiffs,
14                                                           ORDER ADOPTING REPORT
                 v.                                          AND RECOMMENDATION
15
        UNITED STATES DEPARTMENT OF
16      THE NAVY, et al.,

17                               Defendants.

18
           The Court, having reviewed the Report and Recommendation of Magistrate Judge
19   J. Richard Creatura, the objection and response thereto and the remaining record, does
20   hereby find and ORDER:
           (1)        The Report and Recommendation is approved and adopted (Dkt. # 72);
21

22         (2)        Plaintiffs’ motion for preliminary injunction (Dkt. # 29) is denied;

23          (3) Plaintiffs’ motion for leave to supplement the preliminary injunction motion
     record (Dkt. # 76) is denied;
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
           Case 2:19-cv-01059-RAJ-JRC Document 82 Filed 03/02/21 Page 2 of 2




 1
            (4)   The Clerk shall transmit copies of this Order to Judge Creatura and to the
 2   parties.
 3

 4          Dated this 2nd day of March, 2021.

 5

 6
                                                     A
 7                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
